 



EXHIBIT 10.1

EXE Technologies, Inc.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as
of the 13th day of May 2003 (the “Effective Date”) by and between Kenneth R.
Vines, a resident of Texas (the “Employee”), and EXE Technologies, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”) with its headquarters in Dallas, Texas.

     WHEREAS, the Company is engaged in the business of providing software for
warehouse management, supply chain execution, order fulfillment, inventory
planning and supply network execution and related services for warehouse,
distribution and logistics facilities worldwide (the “Business”),

     WHEREAS, the Company hired the Employee on May 13, 2002 (the “Start Date”)
pursuant to a Summary of Terms dated April 26, 2002 (the “Term Sheet”), which
was subsequently superceded by a definitive Employment Agreement dated as of
May 13, 2002 (the “Employment Agreement”);

     WHEREAS, the Company has employed Employee from the Start Date through the
Effective Date (such initial period of employment being the “Initial Term”)
pursuant to the Employment Agreement;

     WHEREAS, the Company continues to desires to employ the Employee and the
Employee desires to continue to be employed by the Company continuing into the
future upon amended and restated terms hereinafter set forth.

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

     1.     Employment and Term. The Company hereby employs the Employee and the
Employee hereby accepts employment with the Company for the position detailed in
Schedule A hereto, for a period of two (2) years from the Effective Date (the
“Second Term”). At the end of the Second Term, this Agreement shall
automatically renew for successive additional periods of one (1) year, unless
terminated by either party upon no less than ninety (90) days prior written
notice to the other party prior to the expiration of the Second Term or any such
renewal period. The Initial Term of employment, the Second Term of Employment
and any renewal periods hereunder, subject to the provisions of Section 8
hereof, are hereinafter referred to as the “Term.”

     2.     Duties. During the Term, the Employee shall serve the Company
faithfully and to the best of the Employee’s ability devote his full time,
attention, skill and efforts to the performance of the duties required by or
appropriate for the Position. The Employee shall report to the Chief Executive
Officer (the “Reporting Manager”). The Employee shall assume such duties and
responsibilities as may be customarily incident to such a position, and such
additional and other duties as may be assigned to the Employee from time to time
by the Reporting Manager or the Board of Directors of the Company (the “Board”),
including, without limitation, the duties and responsibilities set forth in
Schedule B attached hereto, provided that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving as Senior Vice President and Chief Financial Officer of an enterprise
comparable to the Company.

     3.     Other Business Activities. During the Term, the Employee shall not,
without the prior written consent of the Company in its sole discretion,
directly or indirectly engage in any other business activities or pursuits
whatsoever, except: activities in connection with charitable or civic
activities; personal investments; serving as an executor, trustee or in other
similar fiduciary capacity; provided that such activities do not interfere in
any material respect with the Employee’s performance of the Employee’s
responsibilities and obligations pursuant to this Agreement; and provided
further that the Employee complies with all applicable policies and procedures
of the Company. Notwithstanding the foregoing, the Employee shall be permitted
to remain an officer and a director of Triton Network Systems, Inc. (“Triton”)
until such time as Triton is able to fully complete its previously announced
liquidation program, provided that such activities do not interfere in any
material respect with the Employee’s performance of the Employee’s
responsibilities and obligations pursuant to this Agreement.

     4.     Compensation. The Company shall pay the Employee, and the Employee
hereby

Confidential Page 1 of 11



--------------------------------------------------------------------------------



 



agrees to accept, as compensation for all services rendered hereunder and for
the Employee’s intellectual property covenants and assignments and covenant not
to compete as provided for in Sections 6 and 7 hereof, the compensation set
forth in this Section 4.

          4.1 Salary. The Company shall pay the Employee an initial base salary
at the annual rate detailed in Schedule A attached hereto (the “Base Salary”).
The Base Salary shall be inclusive of all applicable income, social security and
other taxes and charges that are required by law to be withheld by the Company
or are requested to be withheld by the Employee. Such amounts shall be withheld
and paid in accordance with the Company’s normal payroll practice for its
similarly situated employees from time to time in effect. The Base Salary may be
increased from time to time by the Compensation Committee of the Board in its
discretion, provided, however, that at no time will the Employee’s salary be
less than the initial Base Salary of $225,000.

          4.2 Bonus Program. With respect to each calendar year, the Company
will pay a bonus to the Employee, in cash and/or stock options in accordance
with the Company’s usual practices and in the discretion of the Reporting
Manager, based upon the achievement of criteria to be determined as mutually
agreed upon in writing by the Employee and the Reporting Manager. The Employee’s
annualized bonus target will be fifty per cent (50%) of the Base Salary. The
Employee’s actual bonus payments will vary depending on Company performance and
will be payable in accordance with the Company’s usual practices and in the
discretion of the Reporting Manager.

          4.3 Equity Participation. In connection with the Employment Agreement,
the Company granted to the Employee a stock option to purchase shares of common
stock of the Company (“Common Stock”), the exercise price, par value and other
details of which are detailed in Schedule A attached hereto. The option is
subject to and in accordance with the provisions of the 1997 Stock Option Plan
of the Company, as amended (the “Plan”), substantially in the form of Schedule
C. Subsequent to the foregoing option, the Company has granted Employee
additional options in accordance with the terms approved by the Board of
Directors of the Company, or one of its appropriate Committee’s, and may grant
additional options in the future in its sole discretion.

          4.4 Fringe Benefits. The Employee shall be entitled to participate in
any health or dental programs or other non-salary consideration (such as
disability, vacation, sick leave) as are Company standard, or as otherwise
described in Schedule E attached hereto and as such standards may be changed
from time to time.

          4.5 Reimbursement of Expenses. The Employee shall be reimbursed for
all normal items of travel and entertainment and miscellaneous expenses
reasonably incurred by the Employee on behalf of the Company, provided that such
expenses are documented and submitted to the Company all in accordance with the
reimbursement policies of the Company as in effect from time to time.

          4.6 Indemnification. The Employee, in any capacity on behalf of the
Company or any of its subsidiaries or affiliates, shall be entitled to
exculpation, indemnification, and advancement of expenses to the fullest extent
not prohibited by Delaware or other applicable law, all as more fully described
by an Indemnification Agreement that has been entered into between the Employee
and the Company substantially in the form used by the Company with its executive
officers. The Employee shall also be entitled to coverage under each directors’
and officers’ liability insurance policy, if any, maintained by or on behalf of
the Company’s directors and officers.

     5.     Confidentiality. The Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company. As a result, both during the Term and for a period
of five (5) years thereafter, the Employee shall not, without the prior written
consent of the Company, for any reason either directly or indirectly divulge to
any third-party or use for the Employee’s own benefit, or for any purpose other
than the exclusive benefit of the Company, any confidential, proprietary,
business and technical information or trade secrets of the Company or of any
subsidiary or affiliate of the Company (the “Proprietary Information”) revealed,
obtained or developed in the course of the Employee’s employment with the
Company. Proprietary Information shall include, but shall not be limited to: the
intangible personal property described in Section 6(b) hereof; any information
relating to methods of production, manufacture and research; hardware and
software configurations, computer codes or instructions (including source

Confidential Page 2 of 11



--------------------------------------------------------------------------------



 



and object code listings, program logic algorithms, subroutines, modules or
other subparts of computer programs and related documentation, including program
notation), computer inputs and outputs (regardless of the media on which stored
or located) and computer processing systems, techniques, designs, architecture,
and interfaces; the identities of, the Company’s relationship with, the terms of
contracts and agreements with, the needs and requirements of, and the Company’s
course of dealing with, the Company’s actual and prospective customers,
contractors and suppliers; and any other materials prepared by the Employee in
the course of the Employee’s employment by the Company, or prepared by any other
employee or contractor of the Company for the Company or its customers
(including concepts, layouts, flow charts, specifications, know-how, user or
service manuals, plans, sketches, blueprints, costs, business studies, business
procedures, finances, marketing data, methods, plans, personnel information,
customer and vendor credit information and any other materials that have not
been made available to the general public). Nothing contained herein shall
restrict the Employee’s ability to make such disclosures during the course of
the Employee’s employment as may be necessary or appropriate to the effective
and efficient discharge of the duties required by or appropriate for the
Position or as such disclosures may be required by law. Furthermore, nothing
contained herein shall restrict the Employee from divulging or using for the
Employee’s own benefit or for any other purpose any Proprietary Information that
is readily available to the general public so long as such information did not
become available to the general public as a direct or indirect result of the
Employee’s breach of this Section 5. Failure by the Company to mark any of the
Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information under the terms of this Agreement.

     6.     Property.

          (a) All right, title and interest in and to Proprietary Information
shall be and remain the sole and exclusive property of the Company. During the
Term, the Employee shall not remove from the Company’s offices or premises any
documents, records, notebooks, drawings, sketches, program listings, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for the Position and, in the event
that such materials or property are removed, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal shall serve its specific purpose. The Employee shall not make,
retain, remove and/or distribute any copies of any of the foregoing for any
reason whatsoever, except as may be necessary in the discharge of the assigned
duties, and shall not divulge to any third person the nature of and/or contents
of any of the foregoing or of any other oral or written information to which the
Employee may have access or with which for any reason the Employee may become
familiar, except as disclosure shall be necessary in the performance of the
duties; and upon the earlier of (i) a request by the Company or (ii) the
termination of the Employee’s employment with the Company, the Employee shall
return to the Company all originals and copies of the foregoing then in the
possession, whether prepared by the Employee or by others.

          (b) (i) The Employee acknowledges that all right, title and interest
in and to any and all writings, documents, inventions, improvements,
discoveries, methods, developments, works of authorship, computer programs or
instructions (whether in source code, object code, or any other form and whether
patentable or not), algorithms, formulae, plans, memoranda, tests, research,
designs, innovations, systems, analyses, specifications, models, data, diagrams,
flow charts, and/or techniques (whether reduced to written or electronic form or
otherwise) that the Employee creates, makes, conceives, discovers, develops or
reduces to practice, either solely or jointly with any other person, on behalf
of the Company at any time during the Term, whether during working hours or at
the Company’s facility or at any other time or location, and that relate to or
are useful in any way in connection with the Business now or hereafter carried
on by the Company (collectively, “Intellectual Work Product”) shall be the sole
and exclusive property of the Company. The Employee shall promptly disclose to
the Company all Intellectual Work Product, and the Employee shall have no claim
for additional compensation for the Intellectual Work Product. In addition the
Employee hereby waives all claims to moral rights in any Intellectual Work
Product.

               (ii) The Employee acknowledges that all the Intellectual Work
Product that is copyrightable shall be considered a work made for hire under
United States Copyright Law. To the extent that any copyrightable Intellectual
Work Product may not be considered a work made for hire under the applicable
provisions of the United States Copyright Law, or to the extent that,
notwithstanding the foregoing provisions, the Employee may retain an interest in
any Intellectual Work Product that is not copyrightable, the Employee hereby
irrevocably assigns and transfers to the Company any and all right, title, or
interest that the Employee may have in

Confidential Page 3 of 11



--------------------------------------------------------------------------------



 



the Intellectual Work Product under copyright, patent, trade secret, trademark
and other intellectual property laws, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. The
Company shall be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, and trademarks with respect thereto.

               (iii) The Employee shall reveal promptly all information relating
to the Intellectual Work Product to an appropriate officer of the Company,
cooperate with the Company and execute such documents as may be necessary or
appropriate (A) in the event that the Company desires to seek copyright, patent,
trademark or other analogous protection thereafter relating to the Intellectual
Work Product, and when such protection is obtained, renew and restore the same,
or (B) to defend any opposition proceedings in respect of obtaining and
maintaining such copyright, patent, trademark or other analogous protection.

               (iv) In the event that the Company is unable after reasonable
effort to secure the Employee’s signature on any of the documents referenced in
Section 6(b)(iii) hereof, whether because of the Employee’s physical or mental
incapacity or for any other reason whatsoever, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agent and attorney-in-fact, to act for and in the Employee’s
behalf and stead to execute and file any such documents and to do all other
lawfully permitted acts to further the prosecution and issuance of any such
copyright, patent, trademark or other analogous protection with the same legal
force and effect as if executed by the Employee.

               (v) The Employee represents that the innovations, designs,
systems, analyses, ideas for marketing programs, and all copyrights, patents,
trademarks and trade names, or similar intangible personal property identified
on Schedule D hereof comprises all of the innovations, designs, systems,
analyses, ideas for marketing programs, and all copyrights, patents, trademarks
and trade names, or similar intangible personal property that the Employee has
made or conceived of prior to the date hereof, and same are excluded from the
operation of the other provisions of this Section 6(b).

     7.     Covenant not to Compete.

          (a) In consideration of the compensation, including but not limited to
equity participation, and other covenants by the Company under this Agreement,
the Employee shall not, anywhere in the world, during the Term and for a period
of one (1) year thereafter (the “Restricted Period”), do any of the following,
either alone or in association with others, without the prior written consent of
the Company in its sole discretion:

               (i) engage or participate, directly or indirectly, in any
business whose primary or principal business derives thirty percent (30%) or
more of its gross revenues from providing software for warehouse management,
supply chain execution, order fulfillment, inventory planning and supply network
execution and related services for warehouse, distribution and logistics
facilities (a “Competitive Business”), including without limitation those listed
in Schedule A;

               (ii) become interested (as owner, proprietor, promoter,
stockholder, lender, partner, co-venturer, director, officer, employee, agent,
consultant or otherwise) in any person, firm, corporation, association or other
entity (A) that is listed in Schedule A, or (B) is otherwise engaged in any
Competitive Business, or become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) any portion of the business of any person, firm, corporation,
association or other entity where such portion of such business is considered a
Competitive Business (notwithstanding the foregoing, the Employee may hold not
more than one percent (1%) of the outstanding securities of any class of any
publicly-traded securities of a company that is engaged in activities referenced
in Section 7(a)(i) hereof);

               (iii) solicit or call on for a purpose competitive with the
Business, either directly or indirectly, any (A) customer with whom the Company
shall have dealt at any time during the one (1) year period immediately
preceding the termination of the Employee’s employment hereunder, or
(B) supplier or distributor with whom the Company shall have dealt at any time
during the one (1) year period immediately preceding the termination of the
Employee’s employment hereunder;

               (iv) influence or attempt to influence any supplier, distributor,
customer or

Confidential Page 4 of 11



--------------------------------------------------------------------------------



 



potential customer of the Company to terminate or modify any written or oral
agreement or course of dealing with the Company; or

               (v) influence or attempt to influence any person either (A) to
terminate or modify in any material respect the employment, consulting, agency,
distributorship or other arrangement with the Company, or (B) to employ or
retain, or arrange to have any other person or entity employ or retain, any
person who has been employed or retained by the Company as an employee,
consultant, agent or distributor of the Company at any time during the one (1)
year period immediately preceding the termination of the Employee’s employment
hereunder.

          (b) The Employee hereby acknowledges that the limitations as to time,
character or nature and geographic scope placed on the Employee’s subsequent
employment by this Section 7 are reasonable and fair and will not prevent or
materially impair the Employee’s ability to earn a livelihood.

     8.     Early Termination. The Employee’s employment hereunder may be
terminated during the Term upon the occurrence of any one of the events
described in this Section 8. Upon termination, the Employee shall be entitled
only to such compensation and benefits as described in this Section 8.

          8.1 Termination for Disability.

               (a) In the event of the disability of the Employee such that the
Employee is unable to perform the duties and responsibilities hereunder to the
full extent required by this Agreement by reasons of illness, injury or
incapacity for a period of more than sixty (60) consecutive days or more than
forty-five (45) days, in the aggregate, during any ninety (90) day period
(“Disability”), the Employee’s employment hereunder may be terminated by the
Company.

               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.1(a), the Employee will receive:
(i) continuation of the Base Salary in effect as of the date of such termination
for a period of twelve (12) months following the date of termination, payable on
the Company’s standard payroll cycle; (ii) to the extent the Board of Director’s
approves a bonus to the Company’s executive officers after completion of the
calendar year in which the termination occurs, Employee’s annual bonus (or
portion thereof approved by the Board), pro rated for the portion of the year
during which the Employee was employed by the Company through the date of
termination, payable on the dates such bonus would otherwise have been payable
to Employee had Employee been employed on the date of declaration of the bonus;
(iii) the right to exercise any stock option held by Employee for the reminder
of its term, whether or not exercisable by Employee as of the date of
termination; (iv) any amounts payable pursuant to any plans or policies of the
Company; and (v) any other amounts due but not yet paid from the Company to
Employee.

          8.2 Termination by Death. In the event that the Employee dies during
the Term, the Employee’s employment hereunder shall be terminated thereby and
the Employee’s executors, legal representatives or administrators shall be
entitled to receive from the Company: (i) the Employee’s Base Salary in effect
as of the date of death for a period of twelve (12) months following the date of
death, which shall be paid in a lump-sum thirty (30) days following the date of
death; (ii) to the extent the Board of Director’s approves a bonus to the
Company’s executive officers after completion of the calendar year in which
death occurs, Employee’s annual bonus (or portion thereof approved by the
Board), pro rated for the portion of the year during which the Employee was
employed by the Company through the date of death, payable on the dates such
bonus would otherwise have been payable to Employee had Employee been employed
on the date of declaration of the bonus; (iii) the right to exercise any stock
option held by Employee on the date of death for the remainder of its term,
whether or not exercisable by Employee on the date of death; (iv) any amounts
payable on death pursuant to any plans or policies of the Company; and (v) any
other amounts due but not yet paid from the Company.

          8.3 Termination for Cause.

               (a) The Company may terminate the Employee’s employment hereunder
at any time for “Cause” upon written notice to the Employee. For purposes of
this Agreement, “Cause” shall only mean:

Confidential Page 5 of 11



--------------------------------------------------------------------------------



 



                    (i) any material breach by the Employee of any of the
Employee’s obligations under this Agreement after Employee has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that Employee breached this Agreement
and, provided that a cure is possible, affords Employee a period of ten
(10) days to cure;

                    (ii) willful failure or repeated inability by the Employee
to perform satisfactorily the duties required by or appropriate for the
Position, as determined by the Chief Executive Officer of the Company and the
Board of Directors of the Company in his and its sole reasonable discretion
after Employee has received a written demand for performance from the Company
which specifically sets forth the factual basis for the Company’s belief that
Employee has not substantially performed his duties and affords Employee a
period of ten (10) days to cure;

                    (iii) conduct of the Employee involving any (A) type of
disloyalty to the Company that has a material detrimental effect on the Company
or, (B) willful and material misconduct with respect to the Company, including
without limitation fraud, embezzlement, theft or proven dishonesty in the course
of the employment, or (C) any attempt by the Employee to secure any personal
profit related to the Business and the business opportunities of the Company
without the informed approval of the Board of Directors;

                    (iv) conviction of a felony or other criminal act punishable
by more than one (1) year in prison;

                    (v) commission by the Employee of an intentional tort or an
act involving moral turpitude or constituting fraud; or

                    (vi) habitual alcohol or substance abuse or addiction.

               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.3(a), the Employee shall be entitled to receive
all accrued but unpaid (as of the effective date of such termination) Base
Salary, benefits and bonuses. All Base Salary, benefits and bonuses shall cease
at the time of such termination, subject to the terms of any benefit or
compensation plan then in force and applicable to the Employee. All options,
including any vested or unvested portion thereof, shall be canceled at the time
of such termination, and the Employee shall not be entitled to exercise any
unvested options. Except as specifically set forth in this Section 8.3, the
Company shall have no liability or obligation hereunder by reason of such
termination.

          8.4 Termination Without Cause.

               (a) The Company may terminate the Employee’s employment hereunder
at any time, for any reason, without Cause, effective upon the date designated
by the Company upon written notice to the Employee.

               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.4(a) (including following a Change of Control
(as defined below)), the Employee shall be entitled to receive (i) all unpaid
Base Salary through the date of termination and all accrued, but unpaid (at the
date of termination) benefits and bonuses; (ii) severance equal to twelve
(12) months Base Salary (at the date of termination), payable in equal monthly
installments in accordance with the Company’s payroll practices; (iii) to the
extent the Board of Director’s approves a bonus to the Company’s executive
officers after completion of the calendar year in which the termination occurs,
Employee’s annual bonus (or portion thereof as approved by the Board), pro rated
for the portion of the year during which the Employee was employed by the
Company through the termination date, payable on the dates such bonus would
otherwise have been payable to Employee had Employee been employed on the date
of declaration of the bonus, (iv) the immediate vesting of the remaining
unvested portion of the options previously granted to Employee; (v) the right to
exercise any stock option which is exercisable by Employee on the date of the
termination of his employment; and (v) any other amounts due but not yet paid
from the Company to Employee. Except as set forth above, all Base Salary,
benefits and bonuses shall cease at the time of such termination, subject to the
terms of any benefit or compensation plan then in force and applicable to the
Employee. Except as specifically set forth in this Section 8.4, the Company
shall have no liability or obligation hereunder by reason of such termination.

Confidential Page 6 of 11



--------------------------------------------------------------------------------



 



          8.5. Termination by the Employee for Good Reason.

               (a) The Employee may terminate the Employee’s employment
hereunder at any time for “Good Reason” following a written notice of the
termination of employment hereunder pursuant to this Section 8.5(a), as more
fully described below.

               (b) For purposes of this Agreement, “Good Reason” shall mean:

                    (i) (1) any reduction by the Company in the Base Salary as
in effect on the date hereof or as the same may be increased from time to time;
(2) any reduction in bonus compensation opportunities (which reduction may also
occur pursuant to any assignment of performance goals and corresponding awards
which are inconsistent with prior performance goals or awards); (3) the failure
by the Company to continue in effect any benefit or compensation plan, life
insurance plan, health and accident plan or disability plan in which the
Employee was participating, which would adversely affect the Employee’s
participation in or materially reduce the Employee’s benefits under any of such
plans, (unless such reduction is pursuant to the general change in benefits
applicable to all similarly situated employees of the Company); (4) taking of
any action by the Company that would adversely affect the Employee’s
participation in or materially reduce the Employee’s benefits under any of such
plans (unless such reduction is pursuant to the general change in benefits
applicable to all similarly situated employees of the Company); (5) deprive the
Employee of any material fringe benefit enjoyed by the Employee; (6) the failure
by the Company to provide the Employee with the number of paid vacation days to
which the Employee is entitled; or (7) the transfer of Employee’s principal
place of employment to a location more than 25 miles away from the Company’s
current headquarters;

                    (ii) (1) assignment to Employee of any duties and
responsibilities inconsistent with his status as Senior Vice President and Chief
Financial Officer of the Company; (2) a change in Reporting Managers such that
the Employee no longer directly reports to the Chief Executive Officer of the
Company; or (3) the assignment of duties and responsibilities which are not
customary for a person serving as Senior Vice President and Chief Financial
Officer of an enterprise comparable to the Company;

                    (iii) any material and willful breach of the Company of any
provision of this Agreement or any written employment agreement with Employee;
or

                    (iv) a Change in Control as defined in Section 8.7 below.

               (c) A Termination for Good Reason, except pursuant to a Change of
Control, shall not take effect until the following has occurred:

                    (i) the Employee has given the Board of Directors written
notice of his intention to terminate his employment for Good Reason, specifying
with particularity the grounds on which the proposed Good Reason Termination is
contemplated;

                    (ii) the Board of Directors shall have thirty (30) days
after such written notice to cure such grounds; and

                    (iii) if the Board of Directors fails to cure such grounds,
then the Employee may terminate his employment by giving written notice to the
Board of Directors confirming that the grounds has not been cured, whereupon the
Employee’s employment shall terminate.

               (d) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.5(a) hereof, the Employee shall be entitled to
receive the same consideration set forth in Section 8.4(b) hereof.

          8.6 Options; Repurchase of Shares.

Confidential Page 7 of 11



--------------------------------------------------------------------------------



 



               Except as otherwise permitted herein, upon the termination of the
Employee’s employment pursuant to this Section 8 for any reason, all further
vesting on all stock options and/or restricted stock in the Company held by the
Employee shall immediately cease as of such date and thereafter any vested stock
options shall be exercisable and any restricted stock or other equity securities
held by the Employee shall be subject to repurchase by the Company in accordance
with their respective terms and the terms of any related agreements between the
Company and the Employee.

          8.7 Change of Control.

               (a) Notwithstanding anything to the contrary and in addition to
any other rights contained in this Agreement, all of the Employee’s then
remaining unvested options shall automatically become vested immediately prior
to the occurrence of a Change in Control of the Company. In addition, if
Employee is terminated without cause following a Change in Control of the
Company, Employee shall be entitled to a minimum bonus of fifteen percent (15%)
of Base Salary under Section 8.4(b)(iii), regardless of whether the Board of
Directors approves a bonus to the Company’s executive officers after completion
of the calendar year in which the termination occurs and regardless of the pro
rating calculations described in Section 8.4(b)(iii). This minimum bonus shall
be payable on the date such bonus would otherwise have been payable to Employee
had Employee been employed on the usual date for annual bonus payments.

               (b) For the purposes of this Agreement, a “Change of Control”
shall mean: (i) the sale, transfer, assignment or other disposition (including
by merger or consolidation) by stockholders of the Company, in one transaction
or a series of related transactions, of a majority of the voting power
represented by the then outstanding capital stock of the Company to one or more
stockholders or other third parties, other than any such sales, transfers,
assignments or other dispositions by such stockholders to their respective heirs
or affiliates, such that the then existing shareholders of the Company do not
own more than thirty-three percent (33%) of the outstanding equity; or (ii) a
sale, transfer, assignment or other disposition (including by merger or
consolidation), of all of the outstanding stock of the Company, or of all or
substantially all of the assets of the Company or a liquidation or dissolution
of the Company.

          8.8 No Mitigation or Offset

               The Employee shall not be obligated to seek or secure new
employment or to become self-employed after termination of his employment with
the Company, but shall be obligated to report promptly to the Company any actual
employment obtained during the period for which Employee benefits continue.
There shall be no offset against any amounts due to Employee under this
Agreement on account of any remuneration or benefits attributable to any
subsequent employment (including, without limitation, any self-employment) that
Employee may obtain.

     9.     Representations, Warranties and Covenants of the Employee.

               (a) The Employee represents and warrants to the Company that:

                    (i) There are no restrictions, agreements or understandings
whatsoever to which the Employee is a party which would prevent or make unlawful
the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would be inconsistent or in conflict with this
Agreement or the Employee’s employment hereunder, or would prevent, limit or
impair in any way the performance by the Employee of the obligations hereunder;
and

                    (ii) The Employee has disclosed to the Company all
restraints, confidentiality commitments or other employment restrictions that
the Employee has with any other employer, person or entity.

               (b) Upon and after the Employee’s termination or cessation of
employment with the Company and until such time as no obligations of the
Employee to the Company hereunder exist, the Employee (i) shall provide a
complete copy of this Agreement to any prospective employer or other person,
entity or association in the Business, with whom or which the Employee proposes
to be employed, affiliated, engaged,

Confidential Page 8 of 11



--------------------------------------------------------------------------------



 



associated or to establish any business or remunerative relationship prior to
the commencement thereof and (ii) shall notify the Company of the name and
address of any such person, entity or association prior to the Employee’s
employment, affiliation, engagement, association or the establishment of any
business or remunerative relationship.

     10.     Survival of Provisions. The provisions of this Agreement set forth
in Sections 5 through 22 hereof shall survive the termination of the Employee’s
employment hereunder.

     11.     Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and the Employee and their respective
successors, executors, administrators, heirs and/or permitted assigns; provided
that neither the Employee nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other parties hereto, except that, without such
consent, the Company may assign this Agreement to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise, provided
that such successor assumes in writing all of the obligations of the Company
under this Agreement.

     12.     Notice. Any notice hereunder by either party shall be given by
personal delivery or by sending such notice by certified mail, return-receipt
requested, or by overnight delivery with a reputable courier service, or
telecopied, addressed or telecopied, as the case may be, to the other party at
its address set forth below or at such other address designated by notice in the
manner provided in this section. Such notice shall be deemed to have been
received upon the date of actual delivery if personally delivered or, in the
case of mailing, two (2) days after deposit with the U.S. mail, or if by
overnight delivery, the date of delivery or, in the case of facsimile
transmission, when confirmed by the facsimile machine report.

      If to the Employee:       Kenneth R. Vines
6905 Whisperfield
Plano, TX 75024
Fax: 214-775-0912
  with a copy to:       Daniel W. Rabun
Baker & McKenzie
2001 Ross Avenue
Suite 2300
Dallas, Texas 75201
Fax: 214-978-3099   If to the Company:       EXE Technologies, Inc.
8787 Stemmons Freeway
Dallas, TX 75247
Attention: CEO
Fax: 214-775-0912
  with a copy to:           EXE Technologies, Inc.
8787 Stemmons Freeway
Dallas, TX 75247
Attention: Legal Department
Fax: 214-775-5750

     13.     Entire Agreement; Amendments. This Agreement contains the entire
agreement and

Confidential Page 9 of 11



--------------------------------------------------------------------------------



 



understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature between the parties hereto relating to the
employment of the Employee with the Company, including but not limited to, the
Term Sheet and the Employment Agreement. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

     14.     Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.

     15.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws of any jurisdiction.

     16.     Invalidity. If any provision of this Agreement shall be determined
to be void, invalid, unenforceable or illegal for any reason, then the validity
and enforceability of all of the remaining provisions hereof shall not be
affected thereby. If any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, then such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such amendment to apply only to the operation of such provision
in the particular jurisdiction in which such adjudication is made; provided that
if any provision contained in this Agreement shall be adjudicated to be invalid
or unenforceable because such provision is held to be excessively broad as to
duration, geographic scope, activity or subject, then such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction,
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made.

     17.     Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

     18.     Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
legal holidays; provided that if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in Texas, then such final day
shall be deemed to be the next day which is not a Saturday, Sunday or legal
holiday.

     19.     Specific Enforcement; Extension of Period.

          (a) The Employee acknowledges that the restrictions contained in
Sections 5, 6, and 7 hereof are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates and that the Company
would not have entered into this Agreement in the absence of such restrictions.
The Employee also acknowledges that any breach by the Employee of Sections 5, 6,
or 7 hereof will cause continuing and irreparable injury to the Company for
which monetary damages would not be an adequate remedy. The Employee shall not,
in any action or proceeding to enforce any of the provisions of this Agreement,
assert the claim or defense that an adequate remedy at law exists. In the event
of such breach by the Employee, the Company shall have the right to enforce the
provisions of Sections 5, 6, and 7 of this Agreement by seeking injunctive or
other relief in any court, and this Agreement shall not in any way limit
remedies of law or in equity otherwise available to the Company.

          (b) The periods of time set forth in Sections 5, 6 and 7 hereof shall
not include, and shall be deemed extended by, any time required for litigation
to enforce the relevant covenant periods, provided that the Company is
successful on the merits in any such litigation. The “time required for
litigation” is herein defined to mean the period of time commencing on the
earlier of the Employee’s first breach of such covenants or the service of
process upon the Employee ending on the expiration of all appeals related to
such litigation.

     20.     Arbitration. Except for claims or disputes related to the rights
and obligations of the parties set forth in Sections 5, 6 and 7 hereof, the
parties hereto agree that any controversy or claims arising out of or relating
to this Agreement shall be settled exclusively by arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) as then in effect. The parties hereto further
agree that any arbitration proceeding commenced in connection with this
Agreement shall take place in Dallas, Texas under the auspices of the AAA and
judgment upon the award rendered by the Arbitrator(s) may be

Confidential Page 10 of 11



--------------------------------------------------------------------------------



 



entered in any court having jurisdiction thereof. The prevailing party shall be
entitled to recover, in addition to any other relief, reasonable attorneys’
fees, costs and disbursements.

     21.     Consent to Suit. In the case of any dispute under or in connection
with this Agreement, the Employee may only bring suit against the Company in the
Courts of the State of Texas in and for the County of Dallas or in the Federal
District Court for such geographic location. The Employee hereby consents to the
jurisdiction and venue of the courts of the State of Texas in and for the County
of Dallas or the Federal District Court for such geographic location, provided
that such Federal Court has subject matter jurisdiction over such dispute, and
the Employee hereby waives any claim she may have at any time as to forum non
conveniens with respect to such venue. The Company shall have the right to
institute any legal action arising out of or relating to this Agreement in any
appropriate court and in any jurisdiction. Any judgment entered against either
of the parties in any proceeding hereunder may be entered and enforced by any
court of competent jurisdiction. If an action at law or in equity is necessary
to enforce or interpret the terms of this Agreement, then the prevailing party
shall be entitled to recover, in addition to any other relief, reasonable
attorneys’ fees, costs and disbursements.

     22.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on the day and year first written above.

          EXE TECHNOLOGIES, INC.       By: Joseph L. Cowan       Title: Chief
Executive Officer            

--------------------------------------------------------------------------------

    EMPLOYEE

Confidential Page 11 of 11



--------------------------------------------------------------------------------



 



SCHEDULE A

EMPLOYMENT and COMPENSATION

      Position:   Through May 14, 2002, Director of Finance
Thereafter, Senior Vice President, Chief Financial Officer and Treasurer      
Reporting Manager:   CEO       Base Salary:   $250,000       Bonus:   50% of
Base Salary, based upon written criteria to be developed by the Reporting
Manager and the Employee       Responsibilities:   Job Description attached as
Schedule B       Prohibited Companies:   Manhattan Associates, Optum, TRW/Marc,
Provia, Irista, High Jump, HK Systems, V3, Retek, Catalyst, OMI, McHugh
Software/Red Prairie, SAP supply chain unit, PeopleSoft supply chain unit and
Oracle supply chain unit.

Initial Stock Option Grant:

A stock option to purchase 250,000 shares of Common Stock, par value $.01 per
share, of the Company was granted to the Employee on the Start Date. The Option
grant shall be an incentive stock option to the maximum extent permitted by law.
The exercise price is $1.52 per share. The vesting will be as follows:

(a)  62,500 shares on the first anniversary of the Start Date; and

(b)  the remaining 187,500 shares at a rate of 2.0833% per month on the last day
of each month beginning June 30, 2003.

Confidential Page A-1



--------------------------------------------------------------------------------



 



SCHEDULE B

RESPONSIBILITIES

JOB DESCRIPTION

[TO BE ADDED]

Confidential Page B-1



--------------------------------------------------------------------------------



 



SCHEDULE C

EXE TECHNOLOGIES, INC.

1997 INCENTIVE AND NON-QUALIFIED STOCK OPTION PLAN

[PREVIOUSLY PROVIDED]

Confidential Page C-1



--------------------------------------------------------------------------------



 



SCHEDULE D

PRIOR INVENTIONS

None.

Confidential Page D-1



--------------------------------------------------------------------------------



 



SCHEDULE E
NON SALARY CONSIDERATION



1.   Holidays — 10 paid.   2.   Vacation — 4 weeks.   3.   Medical Plan —
Employer/Employee paid.   4.   Dental Plan — Employer/Employee paid.   5.   Life
Insurance/AD&D — equal to $50,000 — Employer paid.   6.   Vision plan — Employer
paid — provides 20% to 60% discount on all vision services.   7.   Flexible
Benefit Plan — enables employees to set aside pre-tax dollars for the
reimbursement of certain qualified expenses.   8.   Short-term Disability —
Employer paid — provides potential salary continuation to regular, full-time
employees who are unavoidably absent from work due to personal illness injury or
pregnancy.   9.   Long-term Disability — Employer paid — provides income
protection in the event of a long-term disability, equal to 60% of basic monthly
earnings.   10.   401(k) Plan — permits deferral of pre-tax dollars up to 15% of
salary. Company matches 100% of first 5% contribution.   11.   Tuition
Assistance — provides educational reimbursement benefits to eligible employees.

Confidential Page E-1